Exhibit 10.5

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 24th day of June 2015, by and between MusclePharm Corporation, a Nevada
corporation headquartered at 4721 Ironton Street, Building A, Denver, Colorado
80239 (“Company”) and Richard Estalella, an individual residing at 5659 SElk
Covet AVRDRA, Co 80016 (“Executive”). As used herein, the “Effective Date” of
this Agreement shall mean January 1, 2015.

WITNESSETH:

WHEREAS, the Executive desires to be employed by the Company as its President
and the Company wishes to employ the Executive in such capacity.

NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree as follows:

1. Employment and Duties. The Company agrees to employ and the Executive agrees
to serve as the Company’s President. The duties and responsibilities of the
Executive shall include the duties and responsibilities as the Company’s Chief
Executive Officer may from time to time assign to the Executive.

The Executive shall devote substantially all of his working time and efforts
during the Company’s normal business hours to the business and affairs of the
Company and its subsidiaries and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.
Provided that none of his additional activities interferes with the performance
of the duties and responsibilities of the Executive, is determined by the Board
of Directors (“Board”) to be inconsistent with the position, standing, stature,
reputation or best interests of the Company or violates the terms of Section 14,
nothing in this Section 1 shall prohibit the Executive from: (A) serving as a
director or member of a committee of up to two (2) entities that do not, in the
good faith determination of the Board, compete or present the appearance of
competition with the Company or otherwise create, or could create, in the good
faith determination of the Board, a conflict of interest or appearance of a
conflict of interest with the business of the Company; (B) delivering lectures,
fulfilling speaking engagements, and any writing or publication relating to his
area of expertise; (C) serving as a director or trustee of any governmental,
charitable or educational organization (D) engaging in additional activities in
connection with personal investments and community affairs, including, without
limitation, professional or charitable sports and/or coaching, nutrition or
similar organization committees, boards, memberships or similar associations or
affiliations or (E) performing coaching or advisory activities.

2. Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of five (5) years following the Effective Date and
shall be automatically renewed for successive one (1) year periods thereafter
unless either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this Agreement.
“Employment Period” shall mean the initial five (5) year term plus renewals, if
any.

 

1



--------------------------------------------------------------------------------

3. Place of Employment. The Executive’s services shall be performed at the
Company’s offices located in Denver, Colorado. The parties acknowledge, however,
that the Executive may be required to travel in connection with the performance
of his duties hereunder.

4. Base Salary. Consistent with the Executive Compensation Plan approved by the
Board and attached as Exhibit A to this Agreement, the Company agrees to pay the
Executive a base salary (“Base Salary”) for 2015 at an annual rate of $375,000.
Executive’s Base Salary for 2016 shall be $484,500. For 2017, Executive’s base
salary shall be $503,880. Annual adjustments after the first three years of the
Employment Period shall be determined by the Board (but in no event less than
the prior year’s Base Salary or 50th percentile of comparable peer companies
based on independent consultant report retained by the Company). The Executive’s
compensation shall be aligned at 85% of the compensation of the Company’s Chief
executive Officer. The Base Salary shall be paid in periodic installments in
accordance with the Company’s regular payroll practices.

5. Target Incentive Bonuses. During the Employment Period, Executive shall be
entitled to receive short term and long term target incentive bonuses as
follows.

(a) Each year during the Employment Period, the Executive shall be entitled to
an annual incentive bonus (“Annual Bonus”) in an amount up to 125% of Base
Salary. Entitlement to this Annual Bonus shall be based in part upon the
Executive’s substantial performance in achieving certain corporate financial
measures adopted by the Compensation Committee of the Board (“Compensation
Committee”), and in part upon specific non-financial goals and objectives
established by the Compensation Committee for the Executive. The annual
incentive percentage allocation for the years 2015-2017 of the Employment
Period, and the targeted company financial goals, are set forth in Exhibit A,
and incorporated herein by reference. The Compensation Committee shall establish
similar target financial and personal goals for the Executive’s Annual Bonus for
subsequent years. The portion of the Annual Bonus that is tied to annual
corporate financial measures shall be paid within thirty (30) days following the
Company’s annual audit and announcement of earnings, but no later than April 1
of the calendar year immediately following the year with respect to which the
Annual Bonus was earned. The portion of the Annual Bonus tied to the specific
goals and objectives established for the Executive by the Compensation Committee
shall be paid on the Company’s regular payroll date coinciding with or
immediately following the end of the quarter with respect to which such goals
and objectives were attained by the Executive. The Compensation Committee may
provide for lesser or greater percentage Annual Bonus payments for the Executive
upon attainment of partial or additional criteria established or determined by
the Compensation Committee from time to time.

Upon his termination from employment, the Executive shall be entitled to receive
a pro-rata portion of the Annual Bonus calculated based upon his final day of
employment, regardless of whether he is employed by the Company through the
conclusion of the fiscal quarter or year, as the case may be, on which the
Annual Bonus is based.

(b) Each year during the Employment Period, the Executive shall receive
restricted shares, incentive stock options and/or performance shares or
combination thereof to be determined by the Company’s Compensation Committee
(“Long Term Incentive”) in the fixed value amount approved by the Compensation
Committee as set forth in Attachment A. The fixed value of the Long Term
Incentive granted to Executive shall be $695,000 for 2015 and

 

2



--------------------------------------------------------------------------------

$714,000 for 2016. For 2017, the fixed value of the Long Term Incentive granted
to the Executive shall be $742,500. The Compensation Committee shall establish
comparable Long Term Incentive awards for the Executive in subsequent years of
the Employment Period. Any Long Term Incentive awarded to the Executive under
this Section 5(b) shall be subject to the terms and conditions of the Company’s
2015 Long Term Incentive Plan and the related Award Agreement all as determined
in the sole discretion of the Compensation Committee; provided that, every such
Award Agreement shall specify that upon termination of the Executive’s
employment for any reason by the Company or by the Executive any unvested
portion of the Long Term Incentive shall immediately vest.

6. Severance Compensation. Upon termination of employment for any reason, the
Executive shall be entitled to: (A) all Base Salary earned through the date of
termination to be paid according to Section 4; (B) any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date to be paid according to Section 8; (C) any
accrued but unused vacation time through the termination date in accordance with
Company policy; and (D) any Annual Bonuses earned through the date of
termination to be paid according to Section 5(a); and (E) all Long Term
Incentives earned prior to termination.

Additionally, if the Executive’s employment is terminated prior to expiration of
the Employment Period (including due to his death or Disability, as defined in
Section 12(b)) unless the Executive’s employment is terminated for Cause (as
defined in Section 12(c)) or the Executive terminates his employment without
Good Reason (as defined in Section 12(d) and other than for a Change in Control
as provided in Section 12(d) and Section 12(f)), the Executive shall be entitled
to receive a cash amount equal to two hundred percent (200%) of the sum of the
Executive’s Base Salary, Annual Bonus and Long Term Incentive earned during the
year immediately preceding the date of termination (herein the “Separation
Payment”); provided, that the Executive executes an agreement releasing Company
and its affiliates from any liability associated with this Agreement and such
release is irrevocable at the time the Separation Payment is first payable under
this Section 6 and the Executive complies with his other obligations under
Sections 13 and 14 of this Agreement. Subject to the terms hereof, one-half
(1/2) of the Separation Payment shall be paid within thirty (30) days of the
Executive’s termination of employment (“Initial Payment”), provided that the
Executive has executed a release; and the balance of the Separation Payment
shall be paid in substantially equal installments on the Company’s regular
payroll dates beginning with the first payroll date coincident with or
immediately following the Initial Payment and ending with the last payroll date
that occurs in the third calendar year beginning after the Executive’s
termination of employment.

The Executive may continue coverage with respect to the Company’s group health
plans as permitted by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for himself and each of his “Qualified Beneficiaries” as defined by
COBRA (“COBRA Coverage”). The Company shall reimburse the amount of any COBRA
premium paid for COBRA Coverage timely elected by and for the Executive and any
Qualified Beneficiary of the Executive, and not otherwise reimbursed, during the
period that ends on the earliest of (x) the date the Executive or the Qualified
Beneficiary, as the case may be, ceases to be eligible for COBRA Coverage,
(y) the last day of the consecutive eighteen (18) month period following the
date of the Executive’s termination of employment and (z) the date the Executive
or the Qualified Beneficiary, as the case may be, is covered by another group
health plan. To reimburse any COBRA premium payment under this paragraph, the
Company must receive documentation of the COBRA premium payment within ninety
(90) days of its payment.

 

3



--------------------------------------------------------------------------------

7. Clawback Rights. The Annual Bonus, and any and all stock based compensation
(such as options and equity awards) (collectively, the “Clawback Benefits”)
shall be subject to “Clawback Rights” as follows: during the period that the
Executive is employed by the Company and upon the termination of the Executive’s
employment and for a period of three (3) years thereafter, if there is a
restatement of any financial results from which any Clawback Benefits to the
Executive shall have been determined, the Executive agrees to repay any amounts
which were determined by reference to any Company financial results which were
later restated (as defined below), to the extent the Clawback Benefits amounts
paid exceed the Clawback Benefits amounts that would have been paid, based on
the restatement of the Company’s financial information. All Clawback Benefits
amounts resulting from such restated financial results shall be retroactively
adjusted by the Compensation Committee to take into account the restated
results, and any excess portion of the Clawback Benefits resulting from such
restated results shall be immediately surrendered to the Company and if not so
surrendered within ninety (90) days of the revised calculation being provided to
the Executive by the Compensation Committee following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment. The calculation of the revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and the Executive. The Clawback Rights shall terminate
following a Change of Control as defined in Section 12(f), subject to applicable
law, rules and regulations. For purposes of this Section 7, a restatement of
financial results that requires a repayment of a portion of the Clawback
Benefits amounts shall mean a restatement resulting from material non-compliance
of the Company with any financial reporting requirement under the federal
securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatements”). The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatements conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (“Dodd-Frank Act”) and require recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd-Frank Act and any and all
rules and regulations promulgated thereunder from time to time in effect.
Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd-Frank
Act and such rules and regulations as hereafter may be adopted and in effect.

8. Expenses. The Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by the Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures.

9. Other Benefits. During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, “Benefit Plans”), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company’s managerial or salaried executive
employees and/or its senior executive officers.

 

4



--------------------------------------------------------------------------------

The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive and
fifty percent (50%) of the additional incremental cost for any group medical,
vision and/or dental coverage elected by the Executive for the Executive’s
family.

The Executive shall be entitled to air travel, including travel by first class
or by private plane, as is reasonable and necessary for the performance of his
duties and responsibilities, in accordance with the Company’s policies as
approved by the Board.

10. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, thirty (30) paid vacation days per year.
Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without Company approval in advance.

11. Stock Options and Restricted Stock. In addition to any Long Term Incentive
awarded to him, the Executive shall be eligible for grants of awards available
to senior executive officers of the Company under the Equity Incentive Plans as
the Compensation Committee or the Board may from time to time determine.

12. Termination of Employment.

(a) Death. If the Executive dies during the Employment Period, this Agreement
and the Executive’s employment with the Company shall automatically terminate
and the Company’s obligations to the Executive’s estate and to the Executive’s
Qualified Beneficiaries shall be those set forth in Section 6 regarding
severance compensation.

(b) Disability. In the event that, during the term of this Agreement the
Executive shall be prevented from performing his essential functions hereunder
to the full extent required by the Company by reason of Disability (as defined
below), this Agreement and the Executive’s employment with the Company shall
automatically terminate. The Company’s obligation to the Executive under such
circumstances shall be those set forth in Section 6 regarding severance
compensation. For purposes of this Agreement, “Disability” shall mean a physical
or mental disability that prevents the performance by the Executive, with or
without reasonable accommodation, of his essential functions hereunder for an
aggregate of ninety (90) days or longer during any twelve (12) consecutive
months. The determination of the Executive’s Disability shall be made by an
independent physician who is reasonably acceptable to the Company and the
Executive (or his representative), be final and binding on the parties hereto
and be made taking into account such competent medical evidence as shall be
presented to such independent physician by the Executive and/or the Company or
by any physician or group of physicians or other competent medical experts
employed by the Executive and/or the Company to advise such independent
physician.

(c) Cause.

(1) At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause. For purposes of
this

 

5



--------------------------------------------------------------------------------

Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from the Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days following his receipt of
such written demand; (b) the conviction of, or plea of guilty or nolo contendere
to, a felony, or (c) fraud, dishonesty or gross misconduct which is materially
and demonstratively injurious to the Company. Termination under clauses (b) or
(c) of this Section 12(c)(l) shall not be subject to cure.

(2) For purposes of this Section 12(c), no act, or failure to act, on the part
of the Executive shall be considered ‘‘willful” unless done, or omitted to be
done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company. Between
the time the Executive receives written demand regarding substantial
performance, as set forth in subparagraph (1) above, and prior to an actual
termination for Cause, the Executive will be entitled to appear (with counsel)
before the full Board to present information regarding his views on the Cause
event. After such hearing, termination for Cause must be approved by a majority
vote of the full Board (other than the Executive). After providing the written
demand regarding substantial performance, the Board may suspend the Executive
with full pay and benefits until a final determination by the full Board has
been made.

(3) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any Base Salary earned through the date of
termination to be paid according to Section 4; any unpaid Annual Bonus to be
paid according to Section 5; reimbursement of any and all reasonable expenses
paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date to be paid according to Section 8; and any
accrued but unused vacation time through the termination date in accordance with
Company policy. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

(d) For Good Reason or a Change of Control or Without Cause.

(1) At any time during the term of this Agreement and subject to the conditions
set forth in Section 12(d)(2) below the Executive may terminate this Agreement
and the Executive’s employment with the Company for “Good Reason” or for a
“Change of Control” (as defined in Section 12(f)). For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events without Executive’s consent: (A) the assignment to the Executive of
duties that are significantly different from, and/or that result in a
substantial diminution of, the duties that he assumed on the Effective Date
(including reporting to anyone other than solely and directly to the Board);
(B) the assignment to the Executive of a title that is different from and
subordinate to the title President of the Company, provided, however, for the
absence of doubt following a Change of Control, should the Executive be required
to serve in a diminished capacity in a division or unit of another entity
(including the acquiring entity), such event shall

 

6



--------------------------------------------------------------------------------

constitute Good Reason regardless of the title of the Executive in such
acquiring company, division or unit; (C) material breach by the Company of this
Agreement; or (D) the reassignment of the Executive to an office outside of
Denver, Colorado.

(2) The Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice. In the event the Executive elects to terminate this Agreement
for Good Reason in accordance with Section 12(d)(l), such election must be made
within the twenty-four (24) months following the initial existence of one or
more of the conditions constituting Good Reason as provided in Section 12(d)(l).
In the event the Executive elects to terminate this Agreement for a Change in
Control in accordance with Section 12(d)(l), such election must be made within
one hundred eighty (180) days of the occurrence of the Change of Control.

(3) In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason or for a Change of Control or the Company
terminates this Agreement and the Executive’s employment with the Company
without Cause, the Company shall pay or provide to the Executive (or, following
his death, to the Executive’s heirs, administrators or executors) the severance
compensation set forth in Section 6 above. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.

(4) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 12(d) by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 12(d) be reduced by
any compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by the Executive from any other source
at any time before and after the termination date. The Company’s obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company may have against the Executive for any reason.

(e) Without ‘‘Good Reason’’ by the Executive. At any time during the term of
this Agreement, the Executive shall be entitled to terminate this Agreement and
the Executive’s employment with the Company without Good Reason and other than
for a Change of Control by providing prior written notice of at least thirty
(30) days to the Company. Upon termination by the Executive of this Agreement or
the Executive’s employment with the Company without Good Reason and other than
for a Change of Control, the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits thereafter, except for the obligation to
pay the Executive any Base Salary earned through the date of termination to be
paid according to Section 4; any unpaid Annual Bonus to be paid according to
Section 5; reimbursement of any and all reasonable expenses paid or incurred by
the Executive in connection with and related to the performance of his duties
and responsibilities for the Company during the period ending on the termination
date to be paid according to Section 8; and any accrued but unused vacation time
through the

 

7



--------------------------------------------------------------------------------

termination date in accordance with Company policy. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.

(f) Change of Control. For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation
(if over time, in any consecutive twelve (12) month period), whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of more than fifty percent (50%) or more of the shares
of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the twelve (12) month period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; provided that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: any acquisition of Common Stock or securities convertible
into Common Stock by any employee benefit plan (or related trust) sponsored by
or maintained by the Company.

(g) Any termination of the Executive’s employment by the Company or by the
Executive (other than termination by reason of the Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.

13. Confidential Information.

(a) Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 14 shall survive the termination of the Executive’s
employment hereunder.

 

8



--------------------------------------------------------------------------------

(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.

(c) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, the Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

14. Non-Competition and Non-Solicitation.

(a) The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to the Company
and that its protection and maintenance constitutes a legitimate business
interest of the Company, to be protected by the non-competition restrictions set
forth herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients primarily in and throughout
the United States (“Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.

(b) The Executive hereby agrees and covenants that he shall not, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than two percent
(2%) of the outstanding securities of a Company whose shares are traded on any
securities exchange or (ii) as a limited partner, passive minority interest
holder in a venture capital fund, private equity fund or similar investment
entity which holds or may hold an equity or debt position in portfolio companies
that are competitive with the Company; provided however, that the Executive
shall be precluded from serving as an operating partner, general partner,
manager or governing board designee with respect to such portfolio companies),
whether on the Executive’s own behalf or on behalf of any other person or entity
or otherwise howsoever, within the Territory:

 

9



--------------------------------------------------------------------------------

(1) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in direct competition with the business of
the Company;

(2) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement, for the purpose
of competing with the business of the Company;

(3) Attempt in any manner to solicit from any customer of the Company, with whom
the Executive had significant contact during the last twelve (12) months of the
Executive’s employment by the Company (whether under this Agreement or
otherwise), business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or might do with the Company; or

(4) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.

Executive agrees that these non-competition restrictions shall be enforceable
during the Employment Period and, in the event Executive’s employment with the
Company is terminated pursuant to Sections 12(b) or 12(d), for a period of
twelve (12) months following Executive’s termination from employment in the
Territory as defined in Section 14(a).

15. Section 409A.

The provisions of this Agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. The Company and the Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Section 409A or income recognition prior to actual
payment to the Executive under this Agreement.

It is intended that any expense reimbursement made under this Agreement shall be
exempt from Section 409A. Notwithstanding the foregoing, if any expense
reimbursement made under this Agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses

 

10



--------------------------------------------------------------------------------

reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect) and (c) such payments shall be made on or before the
last day of the taxable year following the taxable year in which the expense was
incurred.

With respect to the time of payments of any amount under this Agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service’’ from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation
Section 1.409A-l(h)(l)). Each installment payable hereunder shall constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b),
including Treasury Regulation Section 1.409A-2(b)(2)(iii). Each payment that is
made within the terms of the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-l(b)(4) is intended to meet the “short-term deferral”
rule. Each other payment is intended to be a payment upon an involuntary
termination from service and payable pursuant to Treasury Regulation
Section 1.409A-l(b)(9)(iii), et. seq., to the maximum extent permitted by that
regulation, with any amount that is not exempt from Code Section 409A being
subject to Code Section 409A.

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then only that portion of the severance and benefits
payable to the Executive pursuant to this Agreement, if any, and any other
severance payments or separation benefits which may be considered Deferred
Compensation (together, the “Deferred Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following the Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. Any portion of the Deferred Separation Benefits in
excess of the Section 409A Limit otherwise due to the Executive on or within the
six (6) month period following the Executive’s termination will accrue during
such six (6) month period and will become payable in one lump sum cash payment
on the date six (6) months and one (1) day following the date of the Executive’s
termination of employment. All subsequent Deferred Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Executive dies following termination but prior to the six (6) month anniversary
of the Executive’s termination date, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of the Executive’s death and all other Deferred
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

For purposes of this Agreement, “Section 409A Limit” shall mean a sum equal to
(x) the amounts payable within the terms of the “short-term deferral” rule under
Treasury Regulation Section 1.409A-l(b)(4) plus (y) the amount payable as
“separation pay due to involuntary separation from service” under Treasury
Regulation Section 1.409A-l(b)(9)(iii) equal to the lesser of two (2) times:
(i) the Executive’s annualized compensation from the Company based upon his
annual rate of pay during the Executive’s taxable year preceding his taxable
year when his employment terminated, as determined under Treasury Regulation
1.409A-l(b)(9)(iii)(A)(l); and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated.

 

11



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Executive of Section 13 or Section 14 of
this Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of Section 13 or Section 14 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach or threatened
breach. The parties understand and intend that each restriction agreed to by the
Executive hereinabove shall be construed as separable and divisible from every
other restriction, that the unenforceability of any restriction shall not limit
the enforceability, in whole or in part, of any other restriction, and that one
or more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

(b) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.

(c) During the term of this Agreement, the Company (i) shall indemnify and hold
harmless the Executive and his heirs and representatives to the maximum extent
provided by the laws of the State of Delaware and by Company’s bylaws and
(ii) shall cover the Executive under the Company’s directors’ and officers’
liability insurance on the same basis as it covers other senior executive
officers and directors of the Company.

(d) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.

(e) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

(f) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

12



--------------------------------------------------------------------------------

(g) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g., Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

(h) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Colorado, and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the State of Colorado for any disputes arising out of this
Agreement, or the Executive’s employment with the Company. The prevailing party
in any dispute arising out of this Agreement shall be entitled to his or its
reasonable attorney’s fees and costs.

(i) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

(j) The Executive represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which the Executive is a party.

(k) The Company represents and warrants to the Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.

[Signature page follows immediately]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

MUSCLEPHARM CORPORATION By:   LOGO [g937352dsp_052a.jpg]  

 

Name: Brad Pyatt Title: CEO Date Signed: 6/24/15 LOGO [g937352dsp_052b.jpg]

 

Executive Date Signed: 6.24.15

 

14